Case 5:19-cv-01259 Document1 Filed 10/24/19 Page 1of5

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS

 

SAN ANTONIO DIVISION
ARTHUR CENTENO §
Plaintiff §
§ Cause No. 5: 19-CV-01259
§ JURY TRIAL DEMANDED
§
VS. §
§
§
STATE FARM MUTUAL AUTOMOBILE §
INSURANCE COMPANY §
Defendant 8

PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND
TO THE HONORABLE JUDGE OF SAID COURT:

Now comes Arthur Centeno, hereinafter at times referred to as Plaintiff, complaining of and
about State Farm Mutual Automobile Insurance Company (“State Farm”), hereinafter at times
called Defendant, and for cause of action would show the following:

1. Jurisdiction & Venue

1.1 This Court has jurisdiction over this suit pursuant to 28 U.S.C., §1332(a)(1) because the
Plaintiff and the Defendant are citizens of different states and the amount in the controversy exceeds
$75,000, excluding interest and costs.

1.2. Venue is proper in this Court pursuant to 28 U.S.C., §1391(a)(2), as a substantial part of the
events or omissions giving rise to this claim occurred in Comal County, Texas a county
emcompassed within the Western District of Texas. See also 28 U.S.C. §§124; 1441.

2. Parties

2.1 Plaintiff Centeno currently lives in San Antonio, Texas and holds a Texas driver’s license
Case 5:19-cv-01259 Document1 Filed 10/24/19 Page 2 of5

number 06995234.
2.2 Defendant State Farm is a foreign corporation incorporated in the State of Illinois but doing
business within the State of Texas. Service of process can be accomplished by serving its registered
agent for service: Corporation Service Company, 211 E. 7" St. Ste 620, Austin, Texas, 78701-
3218.

3. Nature of the Action
3.1 This is a case stemming from a motor vehicle collision involving a vehicle that was operated
by Dr. Arthur Centeno and involved in a collision with an underinsured driver in Comal County,
Texas.

4. Facts

41 On or about June 19, 2015, Plaintiff was driving south on Smithson Valley Road in Comal
County, Texas.
4.2 On that occasion William Clayton was traveling north on Smithson Valley Road.
4,3 Suddenly and without warning, William Clayton, an underinsured driver, drove his vehicle
into Plaintiffs lane of traffic, forcing Plaintiff to strike the vehicle driven by William Clayton.
4.4 As a result of the actions of the underinsured driver, Plaintiff suffered immediate bodily
injury and serious and permanent bodily injuries and damages described further herein.

5. Claim I: Negligence
5.1 The collision and the resulting injuries and damages sustained by Plaintiff was proximately
caused by one or more acts of negligence of William Clayton, the underinsured driver, as follows:

5.1.1 By failing to keep such a lookout as a person of ordinary, reasonable
prudence would have kept under the same or similar circumstances;
Case 5:19-cv-01259 Document1 Filed 10/24/19 Page 3 o0f5

5.1.2 In failing to timely apply the brakes to the vehicle in order to avoid the
collision in question;

5.1.3 In failing to apply the brakes of the vehicle in order to avoid the collision in
question;

5.1.4 In driving the vehicle at a rate of speed which was greater than that which an

ordinarily prudent person would have driven under the same or similar
circumstances;

6.
6.1 Pursuant to an insurance policy issued by Defendant STATE FARM MUTUAL
AUTOMOBILE INSURANCE COMPANY and in full force and effect at all times material to this
action, Plaintiff was a party protected under said policy for injuries and damages sustained due to
the acts of an underinsured driver. Plaintiff is entitled to payment from Defendant STATE FARM
MUTUAL AUTOMOBILE INSURANCE COMPANY for injuries and expenses arising out of the
aforementioned accident under the terms and conditions of the uninsured/underinsured portions of
such policy issued by Defendant in full force at the time of the collision made the basis of this suit.
6.2 Despite the fact that all conditions precedent to Plaintiff's recovery have been performed or
have occurred, Defendant STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY
has failed and refused to pay Plaintiff in accordance with its contractual obligations.

7.
7.1. Each of the foregoing negligent acts and omissions whether taken singularly, or in any
combination, was the proximate cause of Plaintiff's injuries and damages which are described

hereinafter with more particularity.
Case 5:19-cv-01259 Document1 Filed 10/24/19 Page 4of5

8.
8.1 As a direct and proximate result of the collision and the aforesaid negligence of the
underinsured driver, Plaintiff has incurred the following damages:
8.1.1 Reasonable and necessary medical expenses in the past;

8.1.2 Reasonable and necessary medical expenses which, in ail reasonable
probability, will be incurred in the future;

8.1.3 Physical pain suffered in the past;

8.1.4 Physical pain which, in all reasonable probability, will be suffered in the
future;

8.1.5 Mental anguish suffered in the past;

8.1.6 Mental anguish which, in all reasonable probability, will be suffered in the
future;

8.1.7 Physical impairment in the past; and
8.1.8. Physical impairment which, in ail reasonable probability, will be suffered in
the future.
9.
9.1 Based on the foregoing facts, and pursuant to the policy of insurance in force and effect
between Plaintiff and Defendant STATE FARM MUTUAL AUTOMOBILE INSURANCE
COMPANY at the time of the collision, Plaintiff seeks a declaratory judgment pursuant to TEX.
CIV. PRAC, & REM. CO°DE Ch. 37 that the underinsured motorist was at fault in causing the
incident made the basis of this lawsuit, that specifies the damages sustained by Plaintiff as a
result of the incident made the basis of this lawsuit, that the extent of damages sustained by
Plaintiff exceed the policy limits being carried by the underinsured driver, that those damages

fall within the coverage afforded him under the Defendant’s insurance policy, that he is entitled to

recover from Defendant his total damages resulting from the motor vehicle collision made the basis
4
Case 5:19-cv-01259 Document1 Filed 10/24/19 Page5of5

of this lawsuit, and that specifies the amount of damages, attorney fees, interest, and court costs that
Defendant is obligated to pay.
10.

10.0 Because of all of the above and foregoing, Plaintiff has been damaged, and will be damaged,
in a sum within the jurisdictional limits of this Court. Such monetary relief is to be in an amount
deemed to be just and fair by a jury of Plaintiffs’ peers and is to be over $200,000 but not more
than$1,000,000.

11. Jury Demand & Prayer
11.1 Plaintiff requests a trial by jury.

WHEREFORE, PREMISES CONSIDERED, Plaintiff requests that Defendant be cited to
appear and answer herein, and that on final hearing of this cause, Plaintiff have a judgment against
Defendant for actual damages in an amount within the jurisdictional limits of this Court as stated
above; for costs of suit; for attorneys’ fees, for interest on the judgment; for pre-judgment interest;
and for such other and further relief, in law or in equity, to which the Plaintiff may show himself
justly entitled, including the requested Declaratory Judgment.

Respectfully submitted,
LAW OFFICES OF FIDEL RODRIGUEZ, JR.
111 Soledad, Suite 1300
San Antonio, Texas 78205
(210) 224-1057; Telephone
(210) 224-0533; Facsimile
BY: /S/FIDEL RODRIGUEZ, JR.
FIDEL RODRIGUEZ, JR.
State Bar No. 17145500
fidel@fidrodlaw.com

ATTORNEY FOR PLAINTIFF
ARTHUR CENTENO

 

 
